Citation Nr: 1020238	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-17 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to payment of VA death pension benefits as a 
child of the Veteran. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The appellant is the daughter of the Veteran who served on 
active duty from January 1943 to September 1945.  The 
Veteran's spouse died in February 1989.  The Veteran died in 
May 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (VAROIC) in Philadelphia, Pennsylvania

In an earlier May 1978 decision, the Buffalo, New York RO 
determined that the appellant became permanently incapable of 
self-support prior to the age of 18 and thus constitutes a 
"child" of the Veteran for VA benefits purposes.  See 38 
C.F.R. § 3.57(a)(ii). 

The word "child" or the phrase, "helpless child" is used to 
describe a legal status given under VA regulations to adult 
offspring of a Veteran who have been found to be permanently 
incapable of self-support prior to age 18.  Id.  The Board 
notes that in this legal opinion, the word "child" is only 
used to refer to this legal status.  The Board firmly 
recognizes that the appellant is not a child and that she is 
not helpless. 

The appellant was scheduled for December 2009 and April 2010 
hearings before a Veterans Law Judge (VLJ) of the Board at 
the RO.  However, the record reflects that the appellant 
failed to appear for her scheduled hearings in December 2009 
and April 2010 and has offered no explanation for such 
failure.  Accordingly, the appellant's hearing request is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2009). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in World War II.

2.  The Veteran died in May 2007.

3.  The income of the appellant exceeds the maximum annual 
pension rate for a surviving "child". 


CONCLUSION OF LAW

The criteria for an award of VA death pension benefits have 
not been met.  38 U.S.C.A. §§ 1503, 1542, 5103A (West 2002); 
38 C.F.R. §§ 3.271, 3.272, 3.324 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board 
therefore finds that any deficiency in VA's VCAA notice or 
development action is harmless error. 

Analysis

Death pension is a benefit payable to a veteran's surviving 
spouse or child because of the veteran's nonservice-connected 
death.  Basic entitlement exists if (i) the veteran served 
for ninety days or more during a period of war; or (ii) was, 
at the time of death, receiving or entitled to receive 
compensation or retirement pay for a service-connected 
disability; and (iii) the surviving spouse meets the net 
worth requirements of 38 C.F.R. § 3.274 and has an annual 
income not in excess of the maximum annual pension rate 
specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 
101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b) (4). 

An August 1960 declaration of status of dependents filed by 
the Veteran shows that the appellant was born in July 1960. 

The Veteran's death certificate shows that he died in May 
2007.

In August 2007 the appellant filed a claim for death pension.  
The appellant was noted to be receiving $573 per month in 
Social Security income, $77 in SSI income and $80 per month 
in workers compensation income.

In the October 2009 decision the ROIC cited annual Social 
Security Income for the appellant of $6876 and income from 
other sources of $1964.  The ROIC then proceeded to find that 
this income exceeded the maximum annual pension rate (MAPR) 
for a child of the Veteran (i.e., $1,688 as of December 2006-
see Manual M21- 1, Part I, Appendix B). 

In a May 2008 statement of the case (SOC) the Buffalo RO 
again found that the appellant's countable income was too 
high for her to receive death pension as a child of the 
Veteran.  The SOC noted that the appellant had countable 
income of $10,320 from September 2007 and $10,560 from 
December 2007.  The maximum yearly death pension rate for a 
child of the Veteran for those years was $1,688 from 
September 2007 and $1,909 from December 2007. 

SSA data shows that the appellant was noted to be receiving 
$880 per month in income starting in January 2008 for a 
yearly income of $10,560.  The maximum yearly death pension 
rate for a child of the Veteran for this period was $2,020 
from January 2008.

The appellant qualifies as a "child of the Veteran" for VA 
pension purposes as she became permanently incapable of self- 
support through her own efforts by reason of mental 
retardation prior to the age of 18.  38 U.S.C.A. § 101(4) 
(A); 38 C.F.R. §§ 3.57, 3.356.  Consequently, as the Veteran 
served for more than ninety days during a period of war, the 
appellant would be entitled VA death pension if the 
applicable countable income for pension purposes does not 
exceed the applicable MAPR.

However, given that the appellant's yearly income ($10,320 
from September 2007, $10,560 from December 2007 and $10,560 
from January 2008) exceeded the maximum annual pension rate 
for these time frames (i.e. $1,688 from September 2007, 
$1,909 from December 2007 and $2,020 from January 2008), the 
appellant is not eligible for VA death pension benefits as a 
surviving child.  See Manual M21-1, Part I, Appendix B). 

The Board notes that the appellant's own SSA/SSI payment may 
not be excluded from her countable income, however.  38 
C.F.R. § 3.272(b).  Nor has any evidence been presented 
indicating that the appellant would be eligible for other 
income exclusions such as unreimbursed medical expenses.  38 
C.F.R. § 3.272(g). 

Although a hardship exclusion does exist for the income of a 
child who resides with a surviving spouse (See 38 C.F.R. § 
3.23(d)(6)), a similar exclusion does not exist for surviving 
children of a Veteran who do not reside with the surviving 
spouse.  See 38 C.F.R. § 3.24.  Accordingly, the Board does 
not have a basis for awarding death pension benefits on the 
basis of a hardship income exclusion.  Id.

In summary, given that the appellant's countable income 
exceeds that applicable maximum annual pension rate and given 
that it is not shown that the appellant has a personal 
custodian (whose countable income combined with appellant's 
would not exceed the applicable maximum annual pension rate), 
there is no basis for awarding the appellant VA death pension 
benefits as a "child" of the Veteran.  The preponderance of 
the evidence is against this claim and it must be denied. 


ORDER

Entitlement to payment of VA death pension benefits as a 
child of the Veteran is denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


